          Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 1 of 104




                                     Supplemental Complaint

                                          Exhibit Index

                                    Bates Stamped Documents

         Documents appear in this order, with Bates-Numbered Slip-Sheets Between them. The
              documents are cited by Bates Number in the Supplemental Complaint.

Document Order Bates Range                    Document Title / Identifier



   21.         DOE00009291                    “Approval Rates” Memo

   22.         DOE00009378-DOE00009379        DeVry School Notice letter

   23.         DOE00009380-DOE00009382        Ashford School Notice Letter

   24.         DOE00009383-DOE00009385        Infilaw School Notice Letter

   25.         DOE00009386-DOE00009388        University of Phoenix School Notice Letter

   26.         DOE00009399-DOE00009412        ITT Guaranteed Employment Memo

   27.         DOE00009509-DOE00009518        Borrower Defense Presentation

   28.         DOE00009519-DOE00009520        Anthem Education Group Memo

   29.         DOE00009550-DOE00009551        CEC Memo With December 2020 Update

   30.         DOE00009552-DOE00009553        CEC Memo

   31.         DOE00009583                    DeVry Memo

   32.         DOE00009585                    Keller Memo

   33.         DOE00009626-DOE00009630        EDMC Memo

   34.         DOE00010045-DOE00010049        Beckfield College Memo

   35.         DOE00010089-DOE00010093        Berkeley College Memo

   36.         DOE00010201-DOE00010205        Brookline College Memo
      Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 2 of 104




37.       DOE00010297-DOE00010298   Business Industrial Resources Memo

38.       DOE00010339-DOE00010340   Career Institute of Health and Technology

39.       DOE00010341-DOE00010345   Career Point College Memo

40.       DOE00010364-DOE00010367   Carrington College Memo
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 3 of 104




                 DOE00009291-DOE00009291
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 4 of 104




                                                                 DOE00009291
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 5 of 104




                 DOE00009378-DOE00009379
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 6 of 104




                                                                 DOE00009378
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 7 of 104




                                                                 DOE00009379
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 8 of 104




                 DOE00009380-DOE00009382
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 9 of 104




                                                                 DOE00009380
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 10 of 104




                                                                  DOE00009381
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 11 of 104




                                                                  DOE00009382
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 12 of 104




                  DOE00009383-DOE00009385
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 13 of 104




                                                                  DOE00009383
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 14 of 104




                                                                  DOE00009384
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 15 of 104




                                                                  DOE00009385
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 16 of 104




                  DOE00009386-DOE00009388
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 17 of 104




                                                                  DOE00009386
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 18 of 104




                                                                  DOE00009387
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 19 of 104




                                                                  DOE00009388
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 20 of 104




                  DOE00009399-DOE00009412
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 21 of 104




                                                                  DOE00009399
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 22 of 104




                                                                  DOE00009400
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 23 of 104




                                                                  DOE00009401
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 24 of 104




                                                                  DOE00009402
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 25 of 104




                                                                  DOE00009403
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 26 of 104




                                                                  DOE00009404
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 27 of 104




                                                                  DOE00009405
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 28 of 104




                                                                  DOE00009406
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 29 of 104




                                                                  DOE00009407
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 30 of 104




                                                                  DOE00009408
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 31 of 104




                                                                  DOE00009409
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 32 of 104




                                                                  DOE00009410
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 33 of 104




                                                                  DOE00009411
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 34 of 104




                                                                  DOE00009412
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 35 of 104




                  DOE00009509-DOE00009518
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 36 of 104




                                                                  DOE00009509
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 37 of 104




                                                                  DOE00009510
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 38 of 104




                                                                  DOE00009511
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 39 of 104




                                                                  DOE00009512
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 40 of 104




                                                                  DOE00009513
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 41 of 104




                                                                  DOE00009514
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 42 of 104




                                                                  DOE00009515
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 43 of 104




                                                                  DOE00009516
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 44 of 104




                                                                  DOE00009517
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 45 of 104




                                                                  DOE00009518
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 46 of 104




  DOE00009519-DOE00009520
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 47 of 104
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 48 of 104
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 49 of 104




                  DOE00009550-DOE00009551
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 50 of 104




                                                                  DOE00009550
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 51 of 104




                                                                  DOE00009551
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 52 of 104




  DOE00009552-DOE00009553
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 53 of 104
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 54 of 104
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 55 of 104




                  DOE00009583-DOE00009583
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 56 of 104




                                                                  DOE00009583
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 57 of 104




                  DOE00009585-DOE00009585
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 58 of 104




                                                                  DOE00009585
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 59 of 104




                  DOE00009622-DOE00009625
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 60 of 104




                                                                  DOE00009622
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 61 of 104




                                                                  DOE00009623
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 62 of 104




                                                                  DOE00009624
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 63 of 104




                                                                  DOE00009625
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 64 of 104
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 65 of 104
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 66 of 104
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 67 of 104
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 68 of 104
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 69 of 104
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 70 of 104




                  DOE00010045-DOE00010049
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 71 of 104




                                                                  DOE00010045
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 72 of 104




                                                                  DOE00010046
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 73 of 104




                                                                  DOE00010047
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 74 of 104




                                                                  DOE00010048
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 75 of 104




                                                                  DOE00010049
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 76 of 104




                  DOE00010089-DOE00010093
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 77 of 104




                                                                  DOE00010089
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 78 of 104




                                                                  DOE00010090
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 79 of 104




                                                                  DOE00010091
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 80 of 104




                                                                  DOE00010092
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 81 of 104




                                                                  DOE00010093
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 82 of 104




                  DOE00010201-DOE00010205
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 83 of 104




                                                                  DOE00010201
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 84 of 104




                                                                  DOE00010202
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 85 of 104




                                                                  DOE00010203
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 86 of 104




                                                                  DOE00010204
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 87 of 104




                                                                  DOE00010205
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 88 of 104




                  DOE00010297-DOE00010298
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 89 of 104




                                                                  DOE00010297
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 90 of 104




                                                                  DOE00010298
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 91 of 104




                  DOE00010339-DOE00010340
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 92 of 104




                                                                  DOE00010339
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 93 of 104




                                                                  DOE00010340
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 94 of 104




                  DOE00010341-DOE00010345
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 95 of 104




                                                                  DOE00010341
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 96 of 104




                                                                  DOE00010342
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 97 of 104




                                                                  DOE00010343
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 98 of 104




                                                                  DOE00010344
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 99 of 104




                                                                  DOE00010345
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 100 of 104




                  DOE00010364-DOE00010367
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 101 of 104




                                                                  DOE00010364
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 102 of 104




                                                                  DOE00010365
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 103 of 104




                                                                  DOE00010366
Case 3:19-cv-03674-WHA Document 198-7 Filed 05/04/21 Page 104 of 104




                                                                  DOE00010367
